IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 96-30115

                           Summary Calendar


UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,

                                versus

WALTER GARLITZ WRIGHT,
                                            Defendant-Appellant.




          Appeal from the United States District Court
              for the Western District of Louisiana
                    (CR-93-20046 & 95-CV-1893)


                           November 11, 1996

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Walter Garlitz Wright appeals the district court’s denial of

his motion to vacate his sentence under 28 U.S.C. § 2255.    He makes

two arguments.    First, he asserts that the government breached the

terms of its plea agreement.    Second, he asserts that his attorney

provided ineffective assistance in connection with the plea.       We

find neither argument convincing and affirm the district court’s

disposition.

     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     We can find no basis for Wright’s argument that the government

failed to carry out the terms of the plea agreement.            Wright pled

guilty to possession with intent to distribute 31 kilograms of

marijuana.   In exchange, the government dropped all other charges

and promised to ask the court to credit Wright with acceptance of

responsibility and to impose a sentence at the bottom of the

guideline    range.    The   government    objected     to   the   initial

presentence report and argued that Wright had been involved in

approximately 1,000 kilograms of marijuana rather than merely 31

kilograms.    The probation officer agreed and amended the pre-

sentence report. Even after a three-point reduction for acceptance

of responsibility, the resulting guidelines range was in excess of

the 60-month maximum statutory sentence.        On the basis of the

report, the court sentenced Wright to 60 months in prison.

     The court acted properly in looking to “relevant conduct” in

calculating the base offense level.     See United States v. Vital, 68
F.3d 114, 117-18 (5th Cir. 1995).       Although Wright may not have

understood    sentencing   principles   when   he     entered    the   plea

agreement, the government did not promise that the guidelines range

would be based on 31 kilograms.           On the contrary, the plea

agreement specifically stated that

     the United States Government will be permitted to bring to the
     Court’s attention for its consideration, all relevant
     information with respect to the defendant’s background,
     character and conduct . . . , including the conduct that is
     the subject of the charges the United States Government has
     agreed to dismiss . . . .


                                  2
The agreement went on to recite that “Defendant acknowledges and

understands that the maximum penalty on Count IV is confinement up

to five (5) years . . . .”      The government was well within the

terms of the agreement when it brought Wright’s relevant conduct to

the court’s attention.     Wright did in fact receive credit for

acceptance of responsibility.     And the government’s promise to

recommend a sentence at the low end of the guidelines range was

moot because the court had no choice but to impose the 60-month

maximum sentence.

     Wright claims that he misunderstood the plea agreement because

his attorney was not aware that the sentence would be based on more

than the 31 kilograms at issue in count four.     Even if this is

true, it does not amount to ineffective assistance of counsel under

Strickland v. Washington, 466 U.S. 668, 687 (1984).    Wright could

have received a 24-month sentence under his understanding of the

plea agreement.     Considering the gravity of the charges against

him, we cannot say that Wright would have declined to plead guilty

and insisted on going to trial if his attorney had told him that he

would receive 60 months in prison on count four.      See Joseph v.

Butler, 838 F.2d 786, 791 (5th Cir. 1988).

     AFFIRMED.




                                  3